DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on October 21, 2021.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification, Paragraph [0001] lines 1-3 should be amended as follows: “This application claims the benefit of and is a continuation of U.S. Patent Application Serial No. 14/945,965 filed November 19, 2015 [[(now US Patent No. __________)]] (now U.S. Patent No. 10,485,165), which application claims the benefit of…”	In the Claims:	Claim 1 (Amended):		● In line 19, “fastening elements mounted to a corresponding one of the at 		least two fixing holes and one of”		● In line 21, “wherein the cutting head comprises a plurality of top ribs 			formed at [[a]] the top end of the”
Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art previously made of record, and the references set forth below, fail to disclose or make obvious to combine the features of the grass trimmer as claimed including a cutting, a drive head having an output shaft driving the cutting head to rotate, and an anti-winding member adapted to prevent an object being cut by a cutting member supported on the cutting head from winding around the output shaft, wherein the cutting head forms a mounting hole and has a top end which is contacted with the anti-winding member, wherein the anti-winding member forms a center hole accepting the output shaft which is inserted into the mounting hole and the anti-winding member is mounted to the cutting head so as to rotate with the cutting head and is disposed between the cutting head and the head housing so as to fill a space between the cutting head and the head housing, includes at least two fixing holes, the cutting head includes at least two fixing apertures, and the grass trimmer further comprises a plurality of fastening elements mounted to a corresponding one of the at least two fixing holes and one of the at least two fixing apertures thereby fixing the anti-winding member to the cutting head, wherein the cutting head further comprises a plurality of top ribs formed at the top end of the cutting head and the anti-winding member is connected to the plurality of top ribs, wherein the at least two fixing apertures are disposed on the plurality of top ribs. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	●  Tripp (US Patent 4,136,446) discloses a grass trimmer (fig. 2) with a cutting head (42) and top fins (28) provided thereon along with an annular member (103) held in a position relative to the top fins by fastening elements (111). The fastening elements do not pass through at least two fixing holes in the annular member (fig. 5).	● Tajima et al (US Publication 2016/0268870) discloses a motor (fig. 2) with a rotor and a stator formed in a configuration similar to that of the grass trimmer in the instant application. 	● Bei et al (US Publication 2017/0070125) discloses a motor (fig. 13) with features similar to that of the grass trimmer in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        November 2, 2021

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/12/2021